The plaintiff in error, hereinafter called defendant, was convicted in the county court of Greer county on a charge of having unlawful possession of mash, and his punishment fixed by the jury at a fine of $50 and confinement in the county jail for 30 days.
The evidence of the state was that the officers had a search warrant and, searching the premises of the defendant, found one whisky still, one still worm, one jar of whisky containing about three pints, and one metal tank containing about 200 gallons of mash used in the manufacture of whisky. The officers arrested the defendant and one Bob Brusenhen, filing separate cases against them charging them with the possession of whisky, with the possession of a still, and with the possession of mash. Brusenhen pleaded guilty to the charge of possession of intoxicating liquor, and the other two cases were dismissed against him. The defendant was tried upon the charge of having possession of mash and, having been found guilty, the other two charges were dismissed as to him.
The defendant argues but one question in his brief, and that is the sufficiency of the evidence. There is no merit in this contention. The evidence being sufficient to support the verdict of the jury, the cause is affirmed.
EDWARDS, P.J., and DAVENPORT, J., concur. *Page 204